Wilson, Judge:
The merchandise covered by this appeal consists of mild steel reinforcing bars imported from Chile and entered at the port of Los Angeles. The importation in question involves two different sizes, one, ){ inch by 20 feet, and the other, % inch by 20 feet.
The bars were appraised at the invoiced unit values, net, packed, that is, $143 per metric ton for the %-inch size and $145 per metric ton for the %-inch size, but no allowance was made for certain charges, such as loading charges, inland freight, and others.
The case was submitted upon the following stipulation entered into between counsel for the respective parties:
Mr. Kozinn: I offer to stipulate with counsel for the Government that such or similar merchandise is sold or freely offered for sale for home consumption to all purchasers in the principal market of the country of exportation, in the usual wholesale quantity, in the ordinary course of trade.
I further offer to stipulate with counsel for the Government that such or similar merchandise is sold or freely offered for sale in the usual wholesale quantities and in the ordinary course of trade in the principal markets of the country of exportation to all who care to purchase for export to the United States at the unit prices as invoiced, less $8,798.98 insurance and ocean freight, less $4.50 per thousand kilos for inland charges, loading, etc.
I further offer to stipulate with counsel for the Government that the foreign value is not higher than the export value. (R. 2-3.)
On the agreed facts, I find that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the values of the merchandise here involved, and that such values are the unit prices, as invoiced, less $8,798.98 insurance and ocean freight, less $4.50 per thousand kilos for inland charges, loading, etc.
Judgment will be entered accordingly.